DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the text “in the same direction” in line 3 is suggested to be changed to “in a same direction” for clarity.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the abbreviation “DMI” is recited in line 6 without further description.  The text is suggested to be changed to “Dzyaloshinskii Moriya interaction (DMI)” for clarity.
Claim 17 is objected to because of the following informalities:  the text “a plurality of magnetic domain” in line 3 is suggested to be changed to “a plurality of magnetic domains” for clarity. The text “the magnetic domains” in line 5 is suggested to be changed to “the plurality of magnetic domains” for clarity.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the text “the same material” in line 3 is suggested to be changed to “a same material” for clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the first magnetic domain” in lines 1-2. It is not clear the limitation refers to which one of “a plurality of first magnetic domains” recited in line 2 of claim 6, upon which claim 7 depends. Claim 7 recites the limitation “the second magnetic domain” in line 2. It is not clear the limitation refers to which one of “a plurality of second magnetic domains” recited in lines 4-5 of claim 6, upon which claim 7 depends. For examination purposes, the limitations are considered as one of the plurality of the first magnetic domains, and one of the plurality of the second magnetic domains. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranjan (US 2016/0254046).
Regarding claim 1, Ranjan discloses, in FIGS. 1-2 and in related text, a magnetic memory device, comprising: 
a first magnetic layer (114) extending in a first direction (horizontal direction in FIG. 1), said first magnetic layer including a first region having magnetic moments oriented in a first rotational direction (pointing to the right in State 2 of FIG. 2) along the first direction; 
a second magnetic layer (110) extending on a parallel to the first magnetic layer, said second magnetic layer including a second regions having magnetic moments oriented in a second rotational direction (pointing to the left in State 2 of FIG. 2) along the first direction, which is different from the first rotational direction (see Ranjan, [0036], [0047]-[0049]: magnetic moments in free layers 114 and 110 rotate between pointing to the left and to the right in FIG. 2); and 

Regarding claim 2, Ranjan discloses wherein a net magnetization of each of the first and second regions is oriented parallel to the first direction (horizontal direction in FIGS. 1 and 2) (see Ranjan, FIGS. 1-2, [0047]-[0049]).
Regarding claim 3, Ranjan discloses wherein the first and second regions face each other in a second direction (vertical direction in FIGS. 1-2) orthogonal to the first direction (horizontal direction in FIGS. 1-2); and wherein a net magnetization of the first region and a net magnetization of the second region are oriented in the same direction (horizontal direction) (see Ranjan, FIGS. 1-2, [0047]-[0049]).
Regarding claim 4, Ranjan discloses wherein each of the first and second rotational directions has a corresponding rotational axis extending in a direction (pointing into/out of FIGS. 1-2) parallel to a width direction of the first magnetic layer (114) (see Ranjan, FIGS. 1-2).
Regarding claim 8, Ranjan discloses a dielectric layer (116, aluminum oxide or titanium oxide) that covers a bottom surface of the first magnetic layer (114) (see Ranjan, FIG. 1, [0043]).
Regarding claim 9, Ranjan discloses wherein the conductive layer (112) directly contacts the first and second magnetic layers (114, 110) (see Ranjan, FIG. 1, [0036]).


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O'Brien (US 2020/0006628).
Regarding claim 1, O’Brian discloses, in FIG. 1A and in related text, a magnetic memory device, comprising: 
a first magnetic layer (113) extending in a first direction (horizontal direction in FIG. 1A), said first magnetic layer including a first region having magnetic moments (113B, 113C, 113D) oriented in a first rotational direction (clockwise) along the first direction; 
a second magnetic layer (114) extending on a parallel to the first magnetic layer, said second magnetic layer including a second regions having magnetic moments (114B, 114C, 114D) oriented in a second rotational direction (counter clockwise) along the first direction, which is different from the first rotational direction (see O’Brian, [0029], [0032]); and 
a conductive layer (115) extending between the first magnetic layer and the second magnetic layer (see O’Brian, [0040], layer 115 includes platinum or iridium, thus is electrically conductive).
Regarding claim 4, O’Brian discloses wherein each of the first (clockwise) and second (counter clockwise) rotational directions has a corresponding rotational axis extending in a direction (into FIG. 1A) parallel to a width direction of the first magnetic layer (113) (see O’Brian, FIG. 1A).
Regarding claim 5, O’Brian discloses wherein the first magnetic layer (113) comprises a plurality of first magnetic domains (domains include magnetic moments 113A and 113E, respectively) therein, which are spaced apart from each other in the 
Regarding claim 6, O’Brian discloses wherein the first magnetic layer (113) comprises a plurality of first magnetic domains (domains include magnetic moments 113A and 113E, respectively) therein, which are spaced apart from each other in the first direction (horizontal direction in FIG. 1A), and with the first region  (including magnetic moments 113B, 113C and 113D) being disposed therebetween; wherein the second magnetic layer comprises a plurality of second magnetic domains (domains include magnetic moments 114A and 114E, respectively) therein, which are spaced apart from each other in the first direction, and with the second region  (including magnetic moments 114B, 114C and 114D) being disposed therebetween; and wherein the first magnetic domain and the second magnetic domain have magnetization directions that are parallel to a second direction (vertical direction in FIG. 1A) perpendicular to the first direction (see O’Brian, FIG. 1A, [0032]).
Regarding claim 7, O’Brian discloses wherein the first magnetic domain (magnetic moment 113A) and the second magnetic domain (magnetic moment 114A) 
Regarding claim 8, O’Brian discloses a dielectric layer (106) that covers a bottom surface of the first magnetic layer (113) (see O’Brian, [0044]).
Regarding claim 9, O’Brian discloses wherein the conductive layer (115) directly contacts the first and second magnetic layers (113, 114) (see O’Brian, FIG. 1A, [0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brian in view of DeJong (M. D. DeJong et al., Analytic theory for the switch from Bloch to Neel domain wall in nanowires with perpendicular anisotropy, PHYSICAL REVIEW B 92, 214420 (2015)).
Regarding claim 2, O’Brian discloses the device of claim 1.
O’Brian discloses that the first and second regions are Neel type domains and have magnetic moments (electron spins) gradually rotate clockwise or counter clockwise along the first direction (horizontal direction in FIG. 1A) (see O’Brian, FIG. 1A, [0025]).
O’Brian does not explicitly disclose wherein a net magnetization of each of the first and second regions is oriented parallel to the first direction.
DeJong teaches a Neel type domain with magnetic moments rotate along z direction in y-z plane (see DeJong, FIG. 1). DeJong teaches the y component the 
O’Brian and DeJong are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify O’Brian with the features of DeJong because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Brian to include wherein a net magnetization of each of the first and second regions is oriented parallel to the first direction, as taught by DeJong, in order to minimize energy of the domain wall (see DeJong, page 214420-3).
Regarding claim 3, O’Brian discloses the device of claim 1.
O’Brian discloses wherein the first (including magnetic moments 113B, 113C and 113D) and second regions (including magnetic moments 114B, 114C and 114D) face each other in a second direction (vertical direction) orthogonal to the first direction (horizontal direction) (see O’Brian, FIG. 1A)
O’Brian discloses that the first and second regions are Neel type domains and have magnetic moments (electron spins) gradually rotate clockwise or counter 
O’Brian does not explicitly disclose wherein a net magnetization of the first region and a net magnetization of the second region are oriented in the same direction.
DeJong teaches a Neel type domain with magnetic moments rotate along z direction in y-z plane (see DeJong, FIG. 1). DeJong teaches the y component the magnetic moments is symmetric to the center of the domain wall (see DeJong, FIGS. 2 and 3), thus DeJong teaches that the average of the y component of the magnetic moments over the length (in z direction) of the domain wall is zero. That is, the net magnetization of the domain wall is parallel to z direction. Since O’Brian discloses the magnetic moments in the first and second regions are generally tilting toward the same direction (toward right in FIG. 1A), DeJong together with O’Brian teaches wherein a net magnetization of the first region and a net magnetization of the second region are oriented in the same direction.
O’Brian and DeJong are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify O’Brian with the features of DeJong because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Brian to include wherein a net magnetization of the first region and a net magnetization of the second region are oriented in the same direction, as taught by DeJong, in order to minimize energy of the domain wall (see DeJong, page 214420-3).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US 2020/0006628) in view of Duine (R. A. Duine et al., Synthetic Antiferromagnetic Spintronics, Nat Phys. 2018 March ; 14(3): 217–219).
Regarding claim 14, O’Brian discloses, in FIG. 1A and in related text, a magnetic memory device, comprising: 
a first magnetic layer (113); 
a second magnetic layer (114) on the first magnetic layer; and 
a conductive layer (115) extending between the first magnetic layer and the second magnetic layer (see O’Brian, [0029], [0040]: layer 115 includes platinum or iridium, thus is electrically conductive).
O’Brian discloses that Dzyaloshinskii Moriya interaction (DMI) at an interface between the first magnetic layer and the conductive layer and at an interface between the second magnetic layer and the conductive layer determines polarity of the Neel type magnetic domains in the first magnetic layer (including magnetic moments 113B, 113C and 113D) and the second magnetic layer (including magnetic moments 114B, 114C and 114D) (see O’Brian, [0027], [0030]-[0034]).
O’Brian does not explicitly disclose wherein a DMI constant at an interface between the first magnetic layer and the conductive layer and at an interface between the second magnetic layer and the conductive layer is at least four times a value of an exchange coupling constant between the first magnetic layer and the second magnetic layer.
Duine teaches that exchange coupling such as Ruderman-Kittel-Kasuya-Yosida (RKKY) coupling causes parallel or antiparallel alignment of magnetic moments (spins) 
O’Brian and Duine are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify O’Brian with the features of Duine because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Brian to include wherein a DMI constant at an interface between the first magnetic layer and the conductive layer and at an interface between the second magnetic layer and the conductive layer is at least four times a value of an exchange coupling constant between the first magnetic layer and the second magnetic layer, as taught by Duine, because interactions between magnetic metals and metals with strong spin-orbit coupling favors chirality of magnetic moments (see Duine, page 8).
Regarding claim 15, O’Brian in view of Duine teaches the device of claim 14.

Regarding claim 16, O’Brian in view of Duine teaches the device of claim 14.
O’Brian discloses wherein the conductive layer (115) includes a non-magnetic material (platinum, iridium) (see O’Brian, [0040]).
Regarding claim 17, O’Brian in view of Duine teaches the device of claim 14.
O’Brian discloses wherein the first magnetic layer (113) includes: a plurality of magnetic domain (including magnetic moments 113A and 113E), which are arranged in a longitudinal direction of the first magnetic layer; and a Neel magnetic domain wall between the magnetic domains (see O’Brian, FIG. 1A, [0032]).
Regarding claim 18, O’Brian in view of Duine teaches the device of claim 14.
O’Brian discloses herein the first and second magnetic layers (113, 114) include the same material (cobalt) (see O’Brian, [0038]-[0039]).
Regarding claims 19-20, O’Brian in view of Duine teaches the device of claim 14.
Here, the limitation “wherein the conductive layer is supplied with current in a longitudinal direction of the conductive layer to create spin orbit torque at an interface between the first magnetic layer and the conductive layer and at an interface between the second conductive layer and the conductive layer, wherein the spin orbit torque at the interface between the first magnetic layer and the conductive layer has a direction opposite to a direction of the spin orbit torque at the interface between the second magnetic layer and the conductive layer” of claims 19-20 is considered as manner of operating the device of claim 14. The limitation does not differentiate the apparatus is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647. See also, MPEP § 2114.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US 2020/0006628) in view of DeJong (M. D. DeJong et al., Analytic theory for the switch from Bloch to Neel domain wall in nanowires with perpendicular anisotropy, PHYSICAL REVIEW B 92, 214420 (2015)).
Regarding claim 21, O’Brian discloses, in FIG. 1A and in related text, a magnetic memory device, comprising: 
a first magnetic layer (113) including a first magnetic domain (including magnetic moment 113A) and a second magnetic domain (including magnetic moments 113E) that extend adjacent to each other in a first direction (horizontal direction), with the first and second magnetic domains having magnetization directions different from each other; 
a second magnetic layer (114) including a third magnetic domain (including magnetic moment 114A) and a fourth magnetic domain (including magnetic moment 114E), which extend on the first magnetic layer, with the third and fourth magnetic domains respectively facing the first and second magnetic domains (see O’Brian, [0032]); and 

wherein the first and third magnetic domains have magnetization directions (magnetic moments 113A and 114A) opposite to each other, and the second and fourth magnetic domains have magnetization directions (magnetic moments 113E and 114E) opposite to each other (see O’Brian, FIG. 1A); 
wherein the first magnetic layer (113) further includes a first region (including magnetic moments 113B, 113C and 113D) extending between the and second magnetic domains; 
wherein the second magnetic layer (114) further includes a second region (including magnetic moments 114B, 114C and 114E) extending between the third and fourth magnetic domains (see O’Brian, FIG. 1A, [0032]).
O’Brian discloses that the first and second regions are Neel type domains and have magnetic moments (electron spins) gradually rotate clockwise or counter clockwise along the first direction (horizontal direction in FIG. 1A) (see O’Brian, FIG. 1A, [0025]).
O’Brian does not explicitly disclose the first region having a net magnetization in the first direction; the second region having a net magnetization in a direction the same as the first direction.
DeJong teaches a Neel type domain with magnetic moments rotate along z direction in y-z plane (see DeJong, FIG. 1). DeJong teaches the y component the magnetic moments is symmetric to the center of the domain wall (see DeJong, FIGS. 2 
O’Brian and DeJong are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify O’Brian with the features of DeJong because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Brian to include the first region having a net magnetization in the first direction; the second region having a net magnetization in a direction the same as the first direction, as taught by DeJong, in order to minimize energy of the domain wall (see DeJong, page 214420-3).
Regarding claim 22, O’Brian in view of DeJong teaches the device of claim 21.
O’Brian discloses wherein the first region has magnetic moments (113B, 113C and 113D) oriented in a first rotational direction (clockwise) as approaching the second magnetic domain (magnetic moment 113E) from the first magnetic domain (magnetic moment 113A); and wherein the second region has magnetic moments (114B, 114C and 114E) oriented in a second rotational direction (counter clockwise) as approaching the fourth magnetic domain (magnetic moment 114E) from the third magnetic domain 
Regarding claim 23, O’Brian in view of DeJong teaches the device of claim 21.
O’Brian discloses a dielectric layer (106) that covers a bottom surface of the first magnetic layer (113) (see O’Brian, [0044]).
Regarding claim 24, O’Brian in view of DeJong teaches the device of claim 21.
O’Brian discloses wherein the conductive layer (115) directly contacts the first and second magnetic layers (113, 114) (see O’Brian, FIG. 1A, [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811